Citation Nr: 0903851	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  06-04 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
cervical spine disability.   
 
2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
lumbar spine disability.   
 
2.  Entitlement to service connection for a psychiatric 
disorder, to include as secondary to cervical spine and 
lumbar spine disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had verified active service from June 1951 to 
June 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 RO rating decision that 
determined that new and material evidence had not been 
received to reopen claims for entitlement to service 
connection for a cervical spine disability and for a lumbar 
spine disability.  By this decision, the RO also denied 
service connection for a psychiatric disorder, to include as 
secondary to cervical spine and lumbar spine disabilities.  

The present Board decision addresses the issues of whether 
new and material evidence has been received to reopen claims 
for entitlement to service connection for a cervical spine 
disability and for a lumbar spine disability.  The issues of 
the merits of the claims for entitlement to service 
connection for a cervical spine disability and for a lumbar 
spine disability, as well as the issue of entitlement to 
service connection for a psychiatric disorder, to include as 
secondary to cervical spine and lumbar spine disabilities, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDINGS OF FACT

1.  The RO denied an application to reopen a claim for 
service connection for a cervical spine disability in January 
1968, and the veteran did not appeal.  

2.  Evidence submitted since then includes some evidence 
which is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  

3.  The RO denied service connection for a lumbar spine 
disability in October 1964, and the veteran did not appeal.  

4.  Evidence submitted since then includes some evidence 
which is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 1968 RO decision, which determined that new 
and material evidence had not been submitted to reopen a 
claim for service connection for a  cervical spine 
disability, is final.  38 U.S.C.A. § 7105 (West 2002).  

2.  New and material evidence has been submitted to reopen a 
claim for service connection for a cervical spine disability.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2008).  

3.  The October 1964 RO decision that denied service 
connection for a lumbar spine disability is final.  38 
U.S.C.A. § 7105 (West 2002).  

4.  New and material evidence has been received to reopen a 
claim for service connection for a lumbar spine disability.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2008).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The notice requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002) require VA to notify the 
veteran of any evidence that is necessary to substantiate all 
elements of his claim, as well as the evidence VA will 
attempt to obtain and which evidence he is responsible for 
providing.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In light of the 
favorable determination with respect to whether new and 
material evidence has been received to reopen claims for 
entitlement to service connection for a cervical spine 
disability and for a lumbar spine disability, and the need to 
remand for additional information with regard to the merits 
of those issues, no further discussion of VCAA compliance is 
needed at this time.  

Analysis

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

I.  Cervical Spine Disability

The RO initially denied service connection for a cervical 
spine disability in October 1964.  An application to reopen a 
claim for entitlement to service connection for a cervical 
spine disability was denied in January 1968.  Those decisions 
were not appealed and are considered final.  38 U.S.C.A. 
§ 7105.  

The evidence considered at the time of the January 1968 RO 
decision included the veteran's service medical records; 
post-service private and VA treatment records; lay 
statements; and the veteran's own statements.  The RO 
initially denied service connection for a cervical spine 
disability in December 1964.  The basis for the denial was 
that in the absence of any finding of a cervical spine 
condition in service, any cervical spine condition for which 
the veteran had been treated since discharge was not 
attributable to service.  The RO indicated that the veteran's 
service medical records noted that he was seen for complaints 
of back pain in October 1951 and stated that he had been 
treated by a private physician prior to enlistment.  The RO 
reported that there was no clinical evidence of organic 
disease and that X-rays of the back revealed no significant 
abnormality.  The RO related that the veteran's separation 
examination report noted no disability.  The RO indicated 
that a lay statement from the veteran's father reported that 
as far back as 1952, the veteran complained of a backache due 
to an accident at sea and that the condition worsened after 
service.  It was noted that a lay statement from the 
veteran's brother was similar.  The RO referred to private 
physician statements indicating that the veteran was treated 
for a lumbar spine disability since 1959 and 1960 as well as 
private treatment records showing treatment for a lumbar 
spine disability.  The RO also reported that a July 1964 VA 
final hospital summary disclosed that the veteran stated that 
he fell in the service while on the deck of a ship, that he 
injured his neck and low back, and that he was involved in a 
motor vehicle accident in 1955, after service, and sustained 
a fracture of the left clavicle.  It was noted that the VA 
hospital final summary related diagnoses of nerve root 
compression syndrome of C6 on the right due to a ruptured 
protruding disc at C6-7, operated, as well as discopathy at 
C5-C6.  

The Board observes, however, that the RO did not mention a 
June 1953 treatment entry in the veteran's service treatment 
records that showed that he was treated for a sore deltoid in 
the arm and neck.  The Board also notes that the service 
treatment records show that on medical history reports, 
apparently for Reserve purposes, dated in July 1956, October 
1957, and May 1959, the veteran checked that he had a painful 
or trick shoulder.  

In January 1968, the RO denied an application to reopen a 
claim for entitlement to service connection for a cervical 
spine disability on the basis that new and material evidence 
had not been received to reopen the claim.  The RO noted that 
a December 1967 VA hospital summary had been reviewed.  

The evidence received since the January 1968 RO decision 
includes additional private and VA treatment records; VA 
examination reports; lay statements; and statements from the 
veteran.  

A July 1991 VA general medical examination report noted that 
the veteran reported that he slipped on a deck while in the 
Navy and hit his neck.  He stated that he had X-rays at that 
time which were reportedly negative and that he had repeated 
visits to sick bay, but his neck pain resolved with time and 
he was discharged.  It was noted that in 1964, the veteran 
had a recurrence of neck pain and that he underwent a 
ruptured disc removal at a VA facility.  The veteran reported 
further treatment and surgery for his cervical spine 
problems.  The diagnoses included history of cervical spine 
disease with ruptured discs times 2.  

A July 1991 VA spine examination report noted that the 
veteran reported that while he was on active duty in the 
Navy, he was thrown up against a frame of depth charges 
during a red alert, battle stations, drill.  He stated that 
he hit his neck and his upper back and that he had suffered 
from pain ever since that time.  He indicated that he was 
originally treated in the Navy with aspirin and rest and that 
by 1964, he had developed a herniated disc which was removed 
and possibly fused posteriorly.  Diagnoses were not 
specifically provided at that time.  The examiner commented 
that the veteran had a true neurologic problem due to his 
cervical spine.  The examiner remarked that it was difficult 
to determine from the examination of the veteran how much of 
that was organic and how much was non-organic.  

A private treatment report from Dr. George Bass noted that 
the veteran had a history of trauma to his cervical spine in 
the Navy (aboard ship) in 1951.  It was also reported that he 
had suffered difficulty since that time at C3-C4-C5-C6.  The 
diagnoses included neck pain secondary to previously trauma 
with radicular pain to the right arm.  

The Board observes that in the evidence available at the time 
of the January 1968 RO decision, there was no evidence 
specifically relating any currently diagnosed cervical spine 
disability to the veteran's period of service.  In the 
evidence received since the January 2008 decision, there is a 
report from Dr. Bass which referred to a history of trauma to 
the veteran's cervical spine in service and related a 
diagnosis of neck pain secondary to previous trauma with 
radicular pain to the right arm.  The Board notes that the 
report from Dr. Bass solely referred to trauma in service.  
Additionally, the July 1991 VA spine and general medical 
examination reports refer to the veteran's reported history 
of a neck or cervical spine injury in service and diagnose 
current cervical spine problems.  The evidence will be 
considered credible for the purposes of determining whether 
new and material evidence has been submitted.  

The Board finds that the November 2005 report from Dr. Bass, 
as well as the June 1991 VA spine and general medical 
examination reports, is evidence that is both new and 
material because the claim was previously denied, at least in 
part, on the basis that the evidence did not show a cervical 
spine disability stemming from service.  Therefore, the Board 
finds that such evidence is not cumulative or redundant, 
relates to an unestablished fact necessary to substantiate 
his claim, and raises a reasonable possibility of 
substantiating the claim.  New evidence is sufficient to 
reopen a claim if it contributes to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it may not convince the 
Board to grant a claim.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

The Board concludes that evidence submitted since the January 
1968 RO decision is new and material, and thus the claim for 
service connection for a cervical spine disability is 
reopened.  This does not mean that service connection is 
granted.  Rather, additional development of evidence will be 
undertaken (see the below remand) before the issue of service 
connection for a cervical spine disability is addressed on a 
de novo basis.  Manio v. Derwinski, 1 Vet.App. 140 (1991).  

II.  Lumbar Spine Disability

The RO denied service connection for a lumbar spine 
disability in October 1964.  The October 1964 RO decision was 
not appealed and is considered final.  
38 U.S.C.A. § 7105.  

The evidence considered at the time of the January 1968 RO 
decision included the veteran's service medical records; 
post-service private and VA treatment records; lay 
statements; and the veteran's own statements.  The RO denied 
service connection for a lumbar spine disability on the basis 
that in the absence of any finding of a lumbar spine 
condition in service, any lumbar spine condition for which 
the veteran had been treated since discharge was not 
attributable to service.  The RO indicated that the veteran's 
service medical records noted that he was seen for complaints 
of back pain in October 1951 and that he stated that he had 
been treated by a private physician prior to enlistment.  The 
RO indicated that there was no clinical evidence of organic 
disease and that X-rays of the back revealed no significant 
abnormality.  The RO reported that the veteran's separation 
examination report also noted no disability.  The RO 
indicated that a lay statement from the veteran's father 
reported that as far back as 1952, the veteran complained of 
a backache due to an accident at sea and that the condition 
worsened after service.  It was noted that a lay statement 
from the veteran's brother was similar.  The RO referred to 
an August 1964 statement from W. J. Welch, M.D., which 
disclosed that he treated the veteran in September 1960, and 
monthly thereafter, for fibromyositis, lumbar area, with a 
slipped disc.  It was noted that an August 1964 statement 
from J.W. Hollis, D.C., indicated that he treated the veteran 
for a back disorder on various occasions since 1959.  The RO 
further related that an August 1964 statement from R. R. 
Albert, D.C., reported that he treated the veteran from 
October 1961 to march 1962 for spondylolithesis of the L5 
vertebra.  

The RO also reported that a VA final hospital summary 
disclosed that the veteran stated that he fell in the service 
while on the deck of a ship and that he injured his neck and 
low back and that hew as involved in a motor vehicle accident 
in 1955, after service, and sustained a fracture of the left 
clavicle.  It was noted that the VA hospital final summary 
related diagnoses of nerve root compression syndrome of C6 on 
the right due to a ruptured protruding disc at C6-7, 
operated, as well as discopathy at C5-C6.  

The evidence received since the January 1968 RO decision 
includes additional private and VA treatment records; VA 
examination reports; lay statements; and statements from the 
veteran.  

A report from St. Mary's General Hospital, apparently dated 
in July 1964, and not of record at the time of the October 
1964 RO decision, noted that the veteran gave a long history 
of low back pain with some radiation into the right leg.  It 
was noted that he had suffered from the low back pain since 
he was nineteen with severe recurrences which were disabling 
for a week at a time.  The diagnoses did not refer to a low 
back disability.  

A July 1991 VA general medical examination report noted that 
the veteran reported that he slipped on a deck while in the 
Navy and hit his neck.  It was noted that in 1964, the 
veteran had a recurrence of neck pain and underwent a 
ruptured disc removal at a VA facility.  The veteran reported 
further treatment and surgery for his cervical spine 
problems.  He also complained of low back pain in the lower 
lumbar area that radiated laterally on either side down to 
his knees.  He stated that myelograms had shown cervical 
spine disease, but had not shown any disease of the lower 
lumbar spine.  He reported that the pain was the pain was 
chronic and that it lasted all day long.  The diagnoses 
included history of cervical spine disease with ruptured 
discs times 2 and low back pain which was chronic in nature.  

A July 1991 VA spine examination report noted that the 
veteran reported that while he was on active duty in the 
Navy, he was thrown up against a frame of depth charges 
during a red alert, battle stations, drill.  He stated that 
he hit his neck and upper back and that he had suffered from 
pain ever since that time.  Diagnoses were not specifically 
provided at that time and did not refer to a lumbar spine 
disorder.  

A private treatment report from Dr. George Bass noted that 
the veteran had a history of trauma to his service spine in 
the Navy (aboard ship) in 1951.  It was also reported that 
the veteran had suffered difficulty since that time at C3-C4-
C5-C6.  The diagnoses included neck pain secondary to 
previously trauma with radicular pain to the right arm.  

The Board observes that in the evidence available at the time 
of the October 1964 RO decision, there was no evidence 
specifically relating any currently diagnosed lumbar spine 
disability to the veteran's period of service.  A July 1964 
VA hospital discharge summary did note that the veteran 
reported that he injured his neck and low back in the Navy.  
In the evidence receive since the October 1964 decision, 
there is a report from Dr. Bass which referred to a history 
of trauma to the veteran's cervical spine in service and 
related a diagnosis of neck pain secondary to previous trauma 
with radicular pain to the right arm.  Dr. Bass did not, 
however, refer to a lumbar spine disability in his report.  A 
July 1964 report from St. Mary's General Hospital indicated 
that the veteran gave a long history of low back pain with 
some radiation into the right leg.  It was noted that he had 
suffered from the low back pain since he was nineteen.  
Additionally, the July 1991 VA spine examination report 
referred to the veteran's reported history of an upper back 
injury in service and the July 1991 VA General Medical 
examination report related diagnoses including a lumbar spine 
disability.  The evidence will be considered credible for the 
purposes of determining whether new and material evidence has 
been submitted.  

The Board finds that the July 1964 report from St. Mary's 
General Hospital, the November 2005 report from Dr. Bass, and 
the June 1991 VA spine and general medical examination 
reports, are evidence that is both new and material because 
the claim was previously denied, at least in part, on the 
basis that the evidence did not show a lumbar spine 
disability stemming from service.  The Board notes that the 
veteran is essentially alleging that he incurred a lumbar 
spine disability at the same time as a cervical spine 
disability during his period of service.  Therefore, the 
Board finds that such evidence is not cumulative or 
redundant, relates to an unestablished fact necessary to 
substantiate his claim, and raises a reasonable possibility 
of substantiating the claim.  New evidence is sufficient to 
reopen a claim if it contributes to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it may not convince the 
Board to grant a claim.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

The Board concludes that evidence submitted since the January 
1968 RO decision is new and material, and thus the claim for 
service connection for a lumbar spine disability is reopened.  
This does not mean that service connection is granted.  
Rather, additional development of evidence will be undertaken 
(see the below remand) before the issue of service connection 
for a lumbar spine disability is addressed on a de novo 
basis.  Manio, supra.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for a cervical spine disability, is 
reopened, and to this extent only, the benefit sought on 
appeal is granted.  

New and material evidence having been submitted, the claim 
for service connection for a lumbar spine disability, is 
reopened, and to this extent only, the benefit sought on 
appeal is granted.  





REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

As to the veteran's claims for service connection for a 
cervical spine disability and for a lumbar spine disability, 
the Board notes that the service medical records show 
treatment for neck and low back complaints.  An October 1951 
treatment entry noted that the veteran complained of pain in 
his low back.  He stated that he had been treated by a 
private physician prior to enlistment.  It was reported that 
there was no clinical evidence of organic disease.  A June 
1953 treatment entry noted that the veteran was seen for a 
sore deltoid in the arm and neck.  A diagnosis was not 
provided at that time.  

Post-service private and VA treatment records show treatment 
for cervical spine and lumbar spine disabilities on numerous 
occasions.  

For example, a July 1964 statement from J. W. Hollis, M.D., 
noted that he had known the veteran since 1959 and that he 
had a back disorder that he attributed to an injury he 
received while on active duty in the Navy.  An August 1964 
statement from W. J. Welch, M.D., indicated that he treated 
the veteran in September 1960, and monthly thereafter, for 
fibromyositis, lumbar area, with a slipped disc.

A July 1964 VA hospital discharge summary noted that the 
veteran reported that he fell on a deck of a ship during 
service and he injured his neck and low back.  The diagnoses 
were nerve root compression syndrome of C6 on the right, due 
to a ruptured protruded disc at C6-7, operated, improved, and 
discopathy at C5-6, untreated, unchanged.  

A July 1991 VA general medical examination report noted that 
the veteran reported that he slipped on a deck while in the 
Navy and hit his neck.  He stated that he had X-rays at that 
time which were reportedly negative and that he had repeated 
visits to sick bay, but his neck pain resolved with time and 
he was discharged.  It was noted that in 1964, the veteran 
had a recurrence of neck pain and that he underwent a 
ruptured disc removal at a VA facility.  The veteran reported 
further treatment and surgery for his cervical spine 
problems.  He also complained of low back pain in the lower 
lumbar area that radiated laterally on either side down to 
his knees.  He stated that myelograms had shown cervical 
spine disease, but had not shown any disease of the lower 
lumbar spine.  He reported that the pain was the pain was 
chronic and that it lasted all day long.  The diagnoses 
included history of cervical spine disease with ruptured 
discs times 2 and low back pain which was chronic in nature.  

A treatment report from Dr. George Bass noted that the 
veteran had a history of trauma to his cervical spine in the 
Navy (aboard ship) in 1951.  It was also reported that the 
veteran had suffered difficulty since that time at C3-C4-C5-
C6.  The diagnoses included neck pain secondary to previously 
trauma with radicular pain to the right arm.  

The Board observes that the veteran has not been afforded a 
VA examination with an etiological opinion after a review of 
the entire claims folder as to his claims for service 
connection for a cervical spine disability and for a lumbar 
spine disability.  Such an examination should be accomplished 
on remand.  38 C.F.R. § 3.159(c)(4).

The Board observes that the veteran's claim for service 
connection for a psychiatric disorder, to include as 
secondary to cervical spine and lumbar spine disabilities, is 
inextricably intertwined with his claims for entitlement to 
service connection for a cervical spine disability and for a 
lumbar spine disability.  Therefore, both matters will be 
addressed together on remand.  Harris v. Derwinski, 1. Vet. 
App. 180 (1991).  

Prior to the examination, any outstanding records of 
pertinent treatment should be obtained and added to the 
record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the veteran to identify all 
medical providers who have treated him for 
cervical spine, lumbar spine, and 
psychiatric problems, since his separation 
from service.  After receiving this 
information and any necessary releases, 
contact the named medical providers and 
obtain copies of the related medical 
records which are not already in the 
claims folder.  Specifically, VA treatment 
records since February 2005 should be 
obtained.  

2.  Schedule the veteran for a VA 
examination by a physician to determine 
the nature and likely etiology of his 
claimed cervical spine disability and 
lumbar spine disability.  The claims 
folder must be provided to and reviewed by 
the examiner in conjunction with the 
examination.  Based on a review of the 
claims file, examination of the veteran, 
and generally accepted medical principles, 
the examiner should provide a medical 
opinion, with adequate rationale, as to 
whether it is as likely as not (50 percent 
or greater probability) that any diagnosed 
cervical spine and lumbar spine 
disabilities are etiologically related to 
the veteran's period of service.  If the 
examiner finds that any diagnosed lumbar 
spine disability existed prior to service, 
the examiner should comment on whether any 
such pre-service condition was permanently 
worsened by service.  

3.  Thereafter, review the veteran's 
claims for entitlement to service 
connection for a cervical spine 
disability, lumbar spine disability, and a 
psychiatric disorder, to include as 
secondary to cervical spine and lumbar 
spine disabilities.  If the claims are 
denied, issue a supplemental statement of 
the case to the veteran and his 
representative, and provide an opportunity 
to respond before the case is returned to 
the Board.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claims.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


